ORDER

PER CURIAM.
Anthony Hawkins (“defendant”) was charged with tampering in the first degree under section 569.080.1(2), RSMo 2000. A jury convicted defendant of this charge *441and defendant was sentenced as a prior and persistent offender to thirteen years’ imprisonment. Defendant appeals the judgment on his conviction claiming that the trial court erred in denying his motions for judgment of acquittal and in overruling defendant’s hearsay objection to the admission of the “hot sheet.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).